Citation Nr: 1721602	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder of both feet, to include arthritis and hammer toes.

2.  Entitlement to service connection for alcohol and substance abuse.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1969 to April 1971.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the June 2011 rating decision, in pertinent part, the RO denied service connection for arthritis of the feet and alcohol and substance abuse.  

These issues were previously remanded by the Board in March 2014, October 2014, and August 2015 for further development.  They have been returned to the Board for further review.  


FINDINGS OF FACT

1.  Arthritis of the feet and hammer toes initially manifested many years after separation from service and are not shown to be etiologically related to service.  The Veteran does not have any other disorder that accounts for his foot symptoms and has not already been service-connected.

2.  The Veteran is not currently service-connected for any disability.


CONCLUSIONS OF LAW

1.  A disorder of both feet, to include arthritis and hammer toes, was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  Alcohol or substance abuse cannot, as a matter of law, be etiologically related to any service-connected disability.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Feet

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's arthritis did not have its onset until several years after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran has current diagnoses of arthritis of both feet and hammer toes.  Other than the assertion of a nexus to service implicit in any claim for service connection, he has never contended that his foot disorders are related to his active duty service in any specific way.  

The record does not reflect, and the Veteran does not contend, that arthritis of the feet or hammer toes had their onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of any foot disorder.  During the Veteran's April 1971 separation examination, his feet were found to be normal.  

The Veteran was afforded a VA examination in November 2014.  The examiner noted a diagnosis of degenerative arthritis of both feet in 1980.  The Veteran reported that pain had its onset approximately 20 years prior to the examination (approximately 1994).  Imaging documented degenerative or traumatic arthritis of both feet.  The examiner did not opine as to the possibility of a nexus between the Veteran's arthritis of the feet and his active duty service.  

The Veteran was afforded an additional VA examination in January 2016.  The examiner noted diagnoses of hammer toes of both feet in 2015 and arthritis of both feet in 2014.  The Veteran reported that pain had its onset approximately 22 years prior to the examination (approximately 1994).  The examiner opined that it was less likely than not that the Veteran's foot disorders were related to his active duty service because there was no evidence in the Veteran's service treatment records showing foot pain or injury during military service.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as stated above, other than the implicit statement inherent in a claim for service connection, the Veteran has not ascribed his current arthritis of the feet or hammer toes to any event, injury, or illness in his active duty service.   Even if he had done so, in this case he is not competent to provide an etiology opinion for his arthritis of the feet or hammer toes.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current arthritis of the feet or hammer toes or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, to the extent that the Veteran can be said to have opined that his current arthritis of the feet or hammer toes are etiologically related to active duty service by filing a claim for service connection, it is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

As stated above, a necessary element of a claim for service connection is the in-service incurrence or aggravation of an injury or disease.  There is no medical or lay evidence of any foot injury or disorder during the Veteran's active duty service.  Furthermore, the only medical opinion of record found no etiological relationship between the Veteran's current foot disorders and his active duty service and, other than the implied assertion inherent in a claim for service connection, there are no lay opinions to the contrary.  As such, service connection on a direct basis is not warranted.  

In addition, the Board has also considered whether service connection for arthritis of both feet is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have  arthritis of the feet during service or within one year after separation from service.  Although the record contains several potential dates of onset, the earliest is 1980, nearly a decade after the Veteran's separation from active duty service.  As noted above, the Veteran in this case does not contend that arthritis of the feet had such an early onset and would not be competent to diagnose himself with arthritis if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's arthritis of the feet and hammer toes are etiologically related to his active duty service or that arthritis of both feet had its onset within one year thereafter entitlement to service connection for a foot disorder is denied.

Alcohol and Substance Abuse

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection generally is not available for disability due to substance abuse, but there is an exception made if "clear medical evidence" proves that alcohol or drug abuse developed secondary to a service-connected disability.  38 U.S.C.A. § 1110; see Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

Because the Veteran is not currently service-connected for any disability, any claim for service connection for alcohol or substance abuse must be denied as a matter of law.  


ORDER

Entitlement to service connection for a disorder of both feet, to include arthritis and hammer toes, is denied.

Entitlement to service connection for alcohol and substance abuse is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


